  Case 1:19-cv-00385-PLM-PJG ECF No. 8 filed 06/21/19 PageID.36 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                  _______


ROBERT ALLEN RYTLEWSKI,

       Petitioner,                            Case No. 1:19-cv-00385

v.
                                              HONORABLE PAUL L. MALONEY

STATE OF MICHIGAN, et al.,

       Respondents.
________________________________/



                           ORDER TO SHOW CAUSE

      On May 15, 2019, petitioner filed this action seeking declaratory judgment.

(Compl., ECF No. 1).

      On May 15, 2019, petitioner also filed his application to proceed without

prepayment of fees. (ECF No. 2). On May 17, 2019, the Court entered deficiency

order directing petitioner to pay the filing fee or file the required documents on or

before June 14, 2019. (ECF No. 5). As of today's date the Court has not received any

communication from petitioner.

      Petitioner has failed to comply with the Courts order. Accordingly,

      IT IS ORDERED that petitioner shall SHOW CAUSE in writing, within ten

calendar days of the date of this Order, why his case should not be dismissed for want
  Case 1:19-cv-00385-PLM-PJG ECF No. 8 filed 06/21/19 PageID.37 Page 2 of 2



of prosecution. Failure to comply with this Order may result in a dismissal of

this case for want of prosecution. See Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



Date: June 19, 2019                               /s/ Paul L. Maloney
                                                Paul L. Maloney
                                                United States District Judge




                                      2
